1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles ALLISON, Defendant-Appellant.
No. 92-5739.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  July 30, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Phillip M. Sutley, for Appellant.
Richard D. Bennett, United States Attorney, Richard C. Kay, Assistant United States Attorney, for Appellee.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles Allison pled guilty to a superseding indictment charging him and others with conspiracy to distribute and possess with intent to distribute a quantity of heroin, 21 U.S.C.A.Sec. 846 (West Supp. 1993).  He appeals the sentence, alleging that his offense level was wrongly calculated.  We affirm.


2
Allison stipulated as part of his plea agreement that he personally distributed 500 grams of heroin in the course of the conspiracy and that it was reasonably foreseeable to him that the overall conspiracy involved at least one kilogram of heroin.  During the sentencing proceeding, Allison did not dispute that he was accountable for one kilogram of heroin or the calculation of his offense level using that amount.  United States Sentencing Commission, Guidelines Manual, Secs. 1B1.3(a)(1), comment.  (n.1), 2D1.1(c) (Nov. 1991).  He now contends that the amounts distributed by his co-conspirators were not reasonably foreseeable to him.


3
Allison did not contest the amount of heroin attributed to him in the district court, and as a result he has forfeited all but plain error review of the issue.  United States v. Olano, 61 U.S.L.W. 4421 (U.S. 1993).  The district court did not plainly err because Allison's stipulation established that he was responsible for one kilogram of heroin for sentencing purposes.  United States v. Gilliam, 987 F.2d 1009 (4th Cir. 1993).


4
We therefore affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED